Citation Nr: 0705731	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  98-08 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Restoration of a 100 percent disability rating for 
residuals of laryngeal cancer status post-hemilaryngectomy 
and thyroplasty, including whether a permanent total 
disability rating can be reduced.

2.  Entitlement to service connection for tremors of the 
hands.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant, appellant's wife, and Dr. J. A. Juarbe 


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran had active service from February 1968 to December 
1971.

This appeal is from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

As mentioned in the 2004 Board of Veterans' Appeals (Board) 
remand, the appellant and his representative, in various 
correspondence with the RO, seem to have raised additional 
claims which are once again referred to the RO for 
appropriate action.  In February 2000, the veteran submitted 
a VA outpatient record highlighting the examiner's opinion of 
a relationship between the veteran's hypothyroidism and 
radiation treatment for his laryngeal cancer.  In August 
2002, the veteran submitted a claim for secondary service 
connection for hypothyroidism, again submitting the February 
2000 VA medical record.  The veteran's brief of March 2003 
asserted that the veteran filed an informal claim for 
secondary service connection for his mental condition in July 
1996.  The veteran's representative urges consideration of 
secondary service connection for hypothyroidism and of an 
earlier effective date of service connection for service-
connected psychiatric disorder.  As these matters remain 
unadjudicated, they are referred to the RO for appropriate 
action.  

Also as noted in the 2004 Board remand, in November 2000, the 
RO granted a total disability evaluation based upon 
individual unemployability (TDIU) and denied entitlement to 
Chapter 35 educational benefits without reference to the 
existing award of entitlement to Chapter 35 educational 
benefits of September 1996.  This matter is referred to the 
RO's attention for any appropriate action.

The issue of entitlement to restoration of a 100 percent 
disability rating for residuals of laryngeal cancer status 
post-hemilaryngectomy and thyroplasty, including whether a 
permanent total disability rating can be reduced, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Resolving all doubt in the veteran's favor, the veteran's 
bilateral physiological postural tremors of the hands are 
related to his service-connected psychiatric disorder.


CONCLUSION OF LAW

Service connection for bilateral physiological postural 
tremors of the hands is warranted.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  To establish entitlement to service 
connection on a secondary basis, there must be competent 
medical evidence of record establishing that a current 
disability is proximately due to or the result of a service-
connected disability.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

With respect to a direct theory of entitlement, complaint, 
treatment, or diagnosis referable to hand tremors was not 
noted in the service medical records.  Also, there is no 
medical opinion of record concluding that bilateral hand 
tremors, first diagnosed many years after service, originated 
in service.  

The veteran contends that he has bilateral hand tremors which 
are the result of his service-connected residuals of 
laryngeal cancer or treatment for that condition.  The 
veteran underwent a right hemilaryngectomy in May 1996 to 
treat his right vocal cord cancer and a thyroplasty and a 
tracheostomy in October 1996 to improve his speech problems 
following the May 1996 hemilaryngectomy.  He is service-
connected for residuals of laryngeal cancer.

With respect to the veteran's theory of entitlement, there is 
no medical opinion of record concluding that bilateral hand 
tremors are due to his service-connected residuals of cancer, 
or to treatment for that condition.  Because the veteran is a 
layperson, untrained in determining medical etiology, the 
veteran's own beliefs that his tremors are related to his 
cancer or his cancer treatment is not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In fact, 
the preponderance of the available medical evidence with 
regard to the etiology of the tremors reveals that the 
tremors were not the result of his cancer or treatment for 
his cancer.  For example, a January 1998 VA treatment record 
assessed "most likely essential or familial tremors."  
Also, an April 1997 VA treatment record noted that the 
veteran's right hand "trembling doesn't appear to be related 
to [his cancer] symptoms".  Perhaps most significantly, a 
2005 VA neurology examination concluded that the veteran's 
tremors were "not related to cancer of larynx or its 
treatment."

The Board has considered, sua sponte, an alternate theory of 
entitlement, that is, whether he veteran's bilateral hand 
tremors are related to his service-connected psychiatric 
disorder.  The veteran is service-connected for dysthymia and 
anxiety.  The 2005 VA neurology examination report concluded 
that the veteran had "exaggerated physiological postural 
tremor of the fast beating, low amplitude type, as seen in 
anxious persons . . . ."  This competent opinion identifies 
an etiological relationship between the currently diagnosed 
hand tremors and the service-connected psychiatric disorder -
- and thus provide the justification for service connection 
for the hand tremors on a secondary basis.  This opinion is 
at least in equipoise with any contrary medical evidence, 
such as the 1998 VA treatment record which noted "familial 
tremors."  Accordingly, service connection for bilateral 
hand tremors is warranted on a secondary basis.

VA is required to notify claimants and their representatives 
of any information that is necessary to substantiate the 
claim for benefits.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Regulations also dictate that VA has a 
duty to assist claimants, essentially providing that VA will 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 U.S.C.A. 
§ 5103(A) (2002); 38 C.F.R. § 3.159(c) (2005).  As the Board 
finds that service connection for bilateral hand tremors is 
warranted, compliance with the duty to assist and the duty to 
notify is unnecessary.


ORDER

Entitlement to service connection for bilateral physiological 
postural tremors of the hands is granted, subject to the laws 
and regulations governing the payment of monetary benefits.


REMAND

With regard to the restoration claim on appeal, further 
development is warranted as certain action requested in the 
2004 Board remand has not been performed in full.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (remand by the Board 
confers on an appellant the right to VA compliance with the 
terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms).  

As noted in the 2004 remand, the RO certified issue one (1), 
above, as evaluation of "status post hemilaryngectomy and 
thyroplasty currently evaluated as 30 percent disabling".  
The Board has restated the issue to more accurately state the 
disability at issue and the procedural posture of the claim.  

In September 1996, the RO granted a schedular 100 percent 
disability rating for residuals of larynx cancer.  The rating 
decision stated that the 100 percent rating was permanent.  
The RO awarded entitlement to Chapter 35 educational benefits 
based on the permanence of the 100 percent rating.  A 
determination of permanent total disability is a legal 
predicate of entitlement to Chapter 35 educational benefits.  
38 U.S.C.A. § 3501(a)(1)(A) (West 2002).

In November 1997, the RO found error in the effective dates 
of prior disability ratings, including of the 100 percent 
rating for residuals of larynx cancer.  The RO amended the 
effective dates, including a prospective date for reduction 
of the 100 percent rating.  The November 1997 rating made no 
reference to the exiting determination of permanence of the 
100 percent rating.

In April 1998, the RO implemented a January 1998 rating 
decision to reduce the veteran's disability rating for 
laryngeal cancer from 100 percent to 30 percent.  The veteran 
filed a notice of disagreement (NOD) with the reduction in 
January 1998.  It is well established that an appeal from a 
reduction in rating is not an appeal in a claim for increased 
rating.  Heerdt v. Derwinski, 2 Vet. App. 260 (1992) 
(distinguishing appeal seeking restoration of reduced rating 
from appeal seeking increased rating).  Whereas the veteran 
appealed from the reduction in rating, the appeal sought 
restoration, not increased rating.  

A September 1996 rating decision found the veteran's total 
disability to be permanent.  No adjudicative action of record 
has set aside the finding of permanent total disability 
rating for residuals of laryngeal cancer.  No adjudicative 
action of record has terminated entitlement to Chapter 35 
educational benefits.  This compels consideration of the 
issue of whether VA can reduce the rating.

As noted in the Board's 2004 remand, the appeal from the 
reduction of the 100 percent rating awarded in September 1996 
cannot be addressed on the merits by the Board as the RO has 
not addressed the question in the first instance.  VA must 
first take adjudicative action addressing the legal mechanism 
for reducing a total disability rating previously adjudicated 
permanent.

The 2004 remand requested adjudication of the claim for 
restoration of the 100 percent rating for residuals of 
laryngeal cancer, to include consideration of the September 
1996 determination of permanence of the total rating and 
consideration of whether the law provides any mechanism for 
reduction of a permanent total rating.  If the issue remained 
denied, the appellant and his representative were to be 
provided an appropriate supplemental statement of the case 
and an appropriate period to respond.

In response, the AMC did nothing with regard to the 
restoration issue.  It simply returned the issue to the Board 
finding that it was "not in appeal status or in any 
appropriate review status for consideration before the 
Board."  Before this case is returned to the Board again, it 
is imperative that the action requested below be carried 
through.

Additionally, the 2004 remand requested that VCAA notice be 
provided to the veteran with regard to his claim of wrongful 
reduction of a permanent total disability rating.  The 
subsequent July 2004 VCAA letter informed the veteran what 
evidence was required in order to substantiate a claim for 
TDIU benefits.  Accordingly, proper VCAA notice with regard 
to the restoration claim still needs to be provided.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  Notice should specifically 
address the information and evidence 
necessary to prosecute a claim for 
restoration of a total disability rating 
that was adjudicated permanent.

2.  Adjudicate the claim at issue.  In 
considering the veteran's claim for 
restoration of the 100 percent rating for 
residuals of laryngeal cancer, the RO must 
take cognizance of the September 1996 
determination of permanence of the total 
rating, and consider whether the law 
provides any mechanism for reduction of a 
permanent total rating.  If the issue 
remains denied, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


